                       Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 1 of 22
AO 91 (Rev. 11/11) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                 for the                                               FILED
                                                                                                                     Sep 14, 2020
                                                       Eastern District of California                             CLERK, U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF CALIFORNIA


                   United States of America                           )
                              v.                                      )
                                                                      )      Case No.          2:20-mj-0140 CKD
                                                                      )
                   Kristy Lynn FELKINS                                )


                            Defendant(s)
                                                                      )
                                                                      )
                                                                                        SEALED
                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              February 2016 through May 2016     in the county of                  Butte                      in the
        Eastern          District of           California        , the defendant(s) violated:
             Code Section                                                      Offense Description
18 U.S.C. § 1958                              Use of Interstate Commerce Facilities in the Commission of Murder-for-Hire




          This criminal complaint is based on these facts:

          (see attachment)




            ‫ ܈‬Continued on the attached sheet.


                                                                                         V
                                                                                                Complainant’s signature

                                                                                           Special Agent Aron Mann
                                                                                         Homeland Security Investigations
                                                                                                 Printed name and title

Sworn to before me and signed telephonically.


Date:        DWDP
                                                                                                   Judge’s signature

City and state:         Sacramento, California                                      Carolyn K. Delaney, U.S. Magistrate Judge
                                                                                                 Printed name and title
             Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 2 of 22


                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


       I, Aron Mann, being duly sworn, hereby depose and state as follows:


                      I.      INTRODUCTION AND AGENT BACKGROUND


  1.      I am a Special Agent with Homeland Security Investigations (“HSI”) and have been so
employed since June 2016. As a requirement for employment as an HSI Special Agent, I
successfully completed the Criminal Investigator Training Program (“CITP”) located at the
Federal Law Enforcement Training Center (“FLETC”) in Glynco, Georgia. At the conclusion of
CITP, I completed an additional Homeland Security Investigations Special Agent Training
Academy. As part of the training at FLETC, I received extensive instruction in the areas of
immigration law, customs law, illegal narcotics, firearms, surveillance, and interview techniques.


  2.      As a Special Agent with HSI, part of my duties include investigating violations of federal
criminal laws, including those related to the cybercrime and the dark web. As an HSI Special
Agent, I am a “Federal Law Enforcement Officer,” authorized to investigate violations of the
laws of the United States and to execute search and seizure warrants issued under the authority of
the United States. I have prepared, executed, and assisted in numerous search and arrest
warrants, including those related to violations of federal criminal laws covering cybercrime and
related activities in connection with electronic communication applications such as email.


  3.      Among other duties, I am currently participating in an investigation related to violations
of 18 U.S.C. § 1958 (Use of Interstate Commerce Facilities in the Commission of Murder-for-
Hire) (hereafter, “Subject Offense”). I personally have participated in the investigation since
September 2019 and am familiar with the relevant facts and circumstances. The facts and
information contained in this Affidavit are based on my knowledge and observations, my
training and experience, and speaking with other federal law enforcement officers familiar with
this investigation.




                                                   1
             Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 3 of 22


 4.        This Affidavit is intended to show only that there is sufficient probable cause for the
requested arrest warrant and does not set forth all of my knowledge about this matter. Except
where otherwise indicated, communications are reproduced in summary and in part. Where
dates, figures, times, and/or calculations are set forth in this Affidavit, they are approximate,
unless noted otherwise.


 5.        Based on my training and experience and the facts set forth in this Affidavit, I submit
there is probable cause to believe that a violation of federal criminal law, to wit: the Subject
Offense has been committed by Kristy FELKINS, and a warrant for her arrest should be issued.


                                  II.     STATUTORY FRAMEWORK

 6.        Murder-for-Hire occurs when (1) whoever travels in or causes another (including the
intended victim) to travel in interstate or foreign commerce, or uses or causes another (including
the intended victim) to use the mail or any facility of interstate or foreign commerce, (2) with
intent that a murder be committed in violation of the laws of any State or the United States (3) as
consideration for the receipt of, or as consideration for a promise or agreement to pay anything
of pecuniary value, or who conspires to do so [violates this statute]. 18 U.S.C. § 1958.


 7.        Interstate Communications occur when whoever transmits in interstate or foreign
commerce any communication containing any threat to kidnap any person or any threat to injure
the person of another. 18 U.S.C. § 875(c).


                                  III.   TECHNICAL BACKGROUND

 8.        Based on my training and experience, I am aware of the following concepts:
      a.          The “dark web,” also sometimes called the “darknet,” “dark net” or “deep web,” is
a colloquial name for a number of extensive, sophisticated, and widely used criminal
marketplaces operating on the Internet, which allow participants to buy and sell illegal items,
such as drugs, firearms, and other hazardous materials with greater anonymity than is possible on
the traditional Internet (sometimes called the “clear web” or simply “web”). These online black-
market websites use a variety of technologies, including the Tor network (defined below) and


                                                    2
            Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 4 of 22


other encryption technologies, to ensure that communications and transactions are shielded from
interception and monitoring. A famous dark web marketplace, Silk Road, operated similar to
legitimate commercial websites such as Amazon and eBay, but offered illicit goods and services.
Law enforcement shut down Silk Road in 2013. Currently operating, popular dark web
marketplaces are Monopoly, Dark Market, and White House.
       b.         Cellular “smart phones” can connect to the internet, including the dark web, and
can be utilized to manage a drug vendor account as well as conduct digital currency transactions.
       c.         “Vendors” are the dark web’s sellers of goods and services, often of an illicit
nature, and they do so through the creation and operation of “vendor accounts.” Customers,
meanwhile, operate “customer accounts.” It is possible for the same person to operate one or
more customer accounts and one or more vendor accounts at the same time.
       d.         “The Onion Router,” “Tor network,” or simply “Tor,” is a special network of
computers on the Internet, distributed around the world, that is designed to conceal the true
Internet Protocol (“IP”) addresses of the computers accessing the network, and, thereby, the
locations and identities of the network’s users. Tor likewise enables websites to operate on the
network in a way that conceals the true IP addresses of the computer servers hosting the
websites, which are referred to as “hidden services” on the Tor network. Such “hidden services”
operating on Tor have complex web addresses, generated by a computer algorithm, ending in
“.onion” and can only be accessed through specific web browser software, including a major
dark web browser known as the “Tor Browser,” designed to access the Tor network. One of the
logos, or “icons,” for the Tor Browser is a simple image of the Earth with purple water and
bright green landmasses with bright green concentric circles wrapping around the planet to look
like an onion.
       e.         Some software used to access the dark web does not permanently store images of
the websites and or other data that are visited on the computer that is running the software.
       f.         Digital currency (also known as crypto-currency or virtual currency) 1 is generally
defined as an electronic-sourced unit of value that can be used as a substitute for fiat currency
(i.e., currency created and regulated by a government). Digital currency exists entirely on the
Internet and is not stored in any physical form. Digital currency is not issued by any


1
 For purposes of this affidavit, “digital currency,” “crypto-currency,” and “virtual currency” address the same
concept.

                                                          3
              Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 5 of 22


government, bank, or company and is instead generated and controlled through computer
software operating on a decentralized peer-to-peer network. Digital currency is not illegal in the
United States and may be used for legitimate financial transactions. However, digital currency is
often used for conducting illegal transactions, such as the sale of controlled substances.
         g.        “Bitcoin” (or “BTC 2”) is a type of online digital currency that allows users to
transfer funds more anonymously than would be possible through traditional banking and credit
systems. Bitcoins are a decentralized, peer-to-peer form of electronic currency having no
association with banks or governments. Users store their bitcoins in digital “wallets,” which are
identified by unique electronic “addresses.” A digital wallet essentially stores the access code
that allows an individual to conduct Bitcoin transactions on the public ledger. To access Bitcoins
on the public ledger, an individual must use a public address (or “public key”) and a private
address (or “private key”). The public address can be analogized to an account number while the
private key is like the password to access that account. Even though the public addresses of
those engaging in Bitcoin transactions are recorded on the public ledger, the “Blockchain,” the
true identities of the individuals or entities behind the public addresses are not recorded. If,
however, a real individual or entity is linked to a public address, it would be possible to
determine what transactions were conducted by that individual or entity. Bitcoin transactions
are, therefore, described as “pseudonymous,” meaning they are partially anonymous.
         h.        Although they are legal and have known legitimate uses, Bitcoins are also known
to be used by cybercriminals for money-laundering purposes and are believed to be the most oft-
used means of payment for illegal goods and services on “dark web” websites operating on the
Tor network. By maintaining multiple bitcoin wallets, those who use Bitcoins for illicit purposes
can attempt to thwart law enforcement’s efforts to track purchases within the dark web
marketplace.
         i.        Bitcoin is one example of a digital currency; other digital currencies, such as
Ethereum, Monero, and Zcash, also exist and are used by darknet actors. The technology
underlying these currencies are similar, though Monero and Zcash currencies provide more
privacy and anonymity to the users.
         j.        Exchangers and users of cryptocurrencies store and transact their cryptocurrency
in a number of ways, as wallet software can be housed in a variety of forms, including on a

2
    As of September 1, 2020, one Bitcoin is equal to approximately $11,980.00 USD.

                                                         4
               Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 6 of 22


tangible, external device (“hardware wallet”), downloaded on a PC or laptop (“desktop wallet”),
with an Internet-based cloud storage provider (“online wallet”), as a mobile application on a
smartphone or tablet (“mobile wallet”), printed public and private keys (“paper wallet”), and as
an online account associated with a cryptocurrency exchange. Because these desktop, mobile,
and online wallets are electronic in nature, they are located on mobile devices (e.g., smart phones
or tablets) or at websites that users can access via a computer, smart phone, or any device that
can search the Internet. Moreover, hardware wallets are located on some type of external or
removable media device, such as a USB thumb drive or other commercially available device
designed to store cryptocurrency (e.g. Trezor, KeepKey, or Nano Ledger). In addition, paper
wallets contain an address and a QR code 3 with the public and private key embedded in the code.
Paper wallet keys are not stored digitally. Wallets can also be backed up into, for example, paper
printouts, USB drives, or CDs, and accessed through a “recovery seed” (random words strung
together in a phrase) or a complex password. Additional security safeguards for cryptocurrency
wallets can include two-factor authorization (such as a password and a phrase). I also know that
individuals possessing cryptocurrencies often have safeguards in place to ensure that their
cryptocurrencies become further secured in the event that their assets become potentially
vulnerable to seizure and/or unauthorized transfer. The Trezor device offers an advanced
passphrase option that incorporates a “25th seed word” that must be enabled to access potentially
obscured digital currency assets.
          k.        Some companies offer cryptocurrency wallet services which allow users to
download a digital wallet application onto their smart phone or other digital device. A user
typically accesses the wallet application by inputting a user-generated PIN code or password.
Users can store, receive, and transfer cryptocurrencies via the application; however, many of
these companies do not store or otherwise have access to their users’ funds or the private keys
that are necessary to access users’ wallet applications. Rather, the private keys are stored on the
device on which the wallet application is installed (or any digital or physical backup private key
that the user creates). As a result, these companies generally cannot assist in seizing or otherwise
restraining their users’ cryptocurrency. Nevertheless, law enforcement could seize
cryptocurrency from the user’s wallet directly, such as by accessing the user’s smart phone,
accessing the wallet application, and transferring the cryptocurrency therein to a law

3
    A QR code is a matrix barcode that is a machine-readable optical label.

                                                            5
            Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 7 of 22


enforcement-controlled wallet. Alternatively, where law enforcement has obtained the recovery
seed for a wallet (see above), law enforcement may be able to use the recovery seed phrase to
recover or reconstitute the wallet on a different digital device and subsequently transfer
cryptocurrencies held within the new wallet to a law enforcement-controlled wallet.
       l.      Darknet marketplaces often only accept payment through digital currencies, such
as Bitcoin, and operate an escrow whereby customers provide the digital currency to the
marketplace, who in turn provides it to the vendor after a transaction is completed. Accordingly,
large amounts of Bitcoin sales or purchases by an individual can be an indicator that the
individual is involved in drug trafficking or the distribution of other illegal items. Individuals
intending to purchase illegal items on Silk Road-like websites need to purchase or barter for
Bitcoins. Further, individuals who have received Bitcoins as proceeds of illegal sales on Silk
Road-like websites need to sell their Bitcoins to convert them to fiat (government-backed)
currency. Such purchases and sales are often facilitated by peer-to-peer bitcoin exchangers who
are not registered with the federal or a state government and who advertise their services on
websites designed to facilitate such transactions. These unregistered exchangers often charge a
higher transaction fee than legitimate, registered digital currency exchangers. This higher fee is
essentially a premium that the unregistered exchangers charge in return for not filing reports on
the exchanges pursuant to the Bank Secrecy Act, such as CTRs and SARs.


               IV.    BACKGROUND CONCERNING LOCALBITCOINS.COM

 9.     Based on my training and experience, I know the following about the website
‘www.localbitcoins.com’ (also referred to as “LBC”):


 10.    LBC is a website founded in 2012, based in Helsinki, Finland, that enables person-to-
person Bitcoin trades through a variety of in-person and online means. The website allows users
to post advertisements to either buy or sell Bitcoins; on these advertisements, users state their
specific exchange rate and the payment methods they will accept for the transaction. Users can
then respond to these advertisements and agree to meet locally in person for a face-to-face cash
transaction or trade directly through a variety of online methods. Purchased or sold Bitcoins are
generally placed in an escrow account by ‘www.localbitcoins.com’ until the completion of the


                                                  6
            Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 8 of 22


transaction and are released to a user’s ‘www.localbitcoins.com’ web wallet upon completion.
At this point, Bitcoins can be transferred out of the ‘www.localbitcoins.com’ wallet to any other
desired location. In exchange for its services, ‘www.localbitcoins.com’ charges nominal fees for
the transfer of Bitcoin beyond a ‘www.localbitcoins.com’ web wallet.


    11.   There are a number of anonymous or nearly anonymous ways to purchase Bitcoin
through the website. For example, some users post advertisements on ‘www.localbitcoins.com’
offering Bitcoin in exchange for a variety of highly anonymized cash proxy methods, such as
Vanilla pre-paid gift cards, Amazon.com gift cards, Walmart gift cards, Reloadit ‘packs,’ and
numerous other methods. Other users accept anonymous cash deposits into ‘funnel’ type bank
accounts through national banks, Western Union and MoneyGram transfers, or simple cash or
cashier’s checks sent via mail. I am aware that individuals do transmit cash via the U.S. Mail
and/or private delivery companies such as Federal Express and in return receive Bitcoin from a
seller of Bitcoin (Bitcoins are transmitted from the seller’s Bitcoin wallet to the buyer’s Bitcoin
wallet over the internet). Other users will get contact information through the website, and then
meet face to face to purchase Bitcoins using cash.


    12.   Once a user initiates a ‘trade’ on the ‘www.localbitcoins.com’ website in response to an
advertisement, the user can engage in dialogue with the Bitcoin buyer/seller through an internal
messaging service provided by ‘www.localbitcoins.com.’ Through this service, the user and the
buyer/seller can negotiate further details of the trade or arrange a location to meet in person to
complete the transaction. Once the trade is completed, users are given the option to rate the
buyer/seller and provide relevant feedback regarding the experience. Some users choose to
communicate through email or encrypted chat applications such as Wickr 4 after having met
through the site.


    ///
    ///



4
  Wickr is an end-to-end encrypted chat system primarily used on mobile devices, through which the user can set a
time limit on how long the message will be viewable by the recipient. Once the message expires, it is wiped from
the device.

                                                        7
          Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 9 of 22


                     V.      FACTS ESTABLISHING PROBABLE CAUSE


 13. In September 2019, your affiant, a member of the Northern California Illicit Digital
Economy (“NCIDE”) task force, received information that an unknown subject using the
moniker “KBGMKN” placed an order on a dark web site to have her ex-husband (referred to as
“VICTIM-1”) murdered. VICTIM-1 resided in Durham, North Carolina when KBGMKN
placed an order for his murder. As described below, there is probable cause to believe that
KBGMKN was a moniker used by Kristy Lynn FELKINS, a 35-year old female currently
residing in Fallon, Nevada (photo included below).




 14. Before moving to Fallon, Nevada in December 2019, FELKINS and her current partner
resided in Orland, California, in the Eastern District of California from approximately February
2018 to December 2019. I know this based on my review of a United States Postal Service
(“USPS”) Change of Address submission from December 17, 2019. According to Thomson
Reuters CLEAR, an online records database used by law enforcement and government agencies
to verify names and addresses, and other sources (such as bank records), I believe that Felkins

                                                8
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 10 of 22


resided in Scotia, California during the relevant time period (approximately February to May
2016); she also travelled during this time period to other cities in Northern California, including
Chico, California, in the Eastern District of California. Before living on the West Coast of the
U.S. FELKINS resided in North Carolina with VICTIM-1. I know this based on my review of
Wells Fargo bank records for accounts held by FELKINS and VICTIM-1.


  15. In or about January 2019, an individual not acting on behalf of the government (referred
to herein as the “CS-1”) provided information to federal law enforcement agents pertaining to a
murder-for-hire website which operated on the dark web (referred to herein as “WEBSITE-1”).
Between in or about August 2018 and October 2018, CS-1 used a program to scrape from
WEBSITE-1 messages between the site’s administrator (“ADMIN”) and its users. CS-1 was
also able to identify the Bitcoin addresses associated with the payments made for acts of
violence. In early 2019, CS-1 provided law enforcement with the contents of these scrapes of
WEBSITE-1 and continues to provide information about WEBSITE-1. CS-1 provided this
information to law enforcement without any promise of pecuniary gain or judicial consideration
for any pending criminal case in the United States. Law enforcement has found the information
provided by CS-1 to be reliable and has corroborated this information. CS-1 resides in a foreign
country and was convicted of a crime in that country related to his possession of child
pornography. I am unaware of CS-1 making any false statements to law enforcement or being
convicted of making any false statements or perjuring himself.


  16. Based on my review of records from WEBSITE-1, I know that on or about February 26,
2016, KBGMKN created an account on the site. WEBSITE-1 is a now-defunct dark web site
that purported to be a legitimate platform offering a variety of services, including murder,
kidnapping, and assault, in exchange for cryptocurrency payments. WEBSITE-1 was actually a
scam website that took users’ money but never carried out the offered services.




                                                 9
           Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 11 of 22


    17. When KBGMKN registered with WEBSITE-1, the user provided an email address of
“ejggb133@sigaint.com.” 5 The names of FELKINS’s children, in order of birth, are Eme****,
Jay***, and Geo*** (thus spelling out “ejg”).


    18. The initial conversations, beginning in February 2016, between KBGMKN and ADMIN
primarily involved discussions of how KBGMKN could purchase Bitcoin and ensure that law
enforcement could not trace the transaction by “mixing 6“ the Bitcoin. For example, on or about
February 26, 2016, ADMIN informed KBGMKN that he/she “can buy all bitcoins on
localbitcoins.com [] you can trade with different sellers and buy the entire amount in a few
days.” As described below, the Bitcoin sent by KBGMKN to WEBSITE-1 to pay for the
attempted murder of VICTIM-1 were acquired from an LBC account associated with FELKINS.


    19. On or about February 29, 2016, KBGMKN asked ADMIN if the site was actually
providing hitman services:


        I have found many posts, some on reddit for example, that state all hit man for hire sites
        are scams. Some poke fun at this specific site....
        Also, the [WEBSITE-1] articles really just make you look desperate ....weather it your
        posts or not. Any true group fighting such a thing would not include the website address.
        If we use a third party escrow how do I know you won't claim to have completed services
        when you really haven't. I can deny releasing funds but you can still claim they are
        owed...meaning a third party must then be involved.....
        How do I know you are not FBI, they do have the capability to infect ones device and
        trace them back to their real IP.
        Just being cautious




5
  Sigaint is a now-defunct email service once available both on the regular internet and on the Tor network as a
hidden service located at sigaintevyh2rzvw.onion. Sigaint catered to individuals who wished to preserve their
anonymity and did not appear to maintain account records.
6
  Mixing is a process by which individuals send cryptocurrency to a wallet address held by a mixing service, which
then combines those units of cryptocurrency with other inputs, and then sends them to a designated wallet address.
This technique can potentially obscure the historical trail of cryptocurrency and is often used by individuals
attempting to launder their funds.

                                                        10
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 12 of 22


  20. In response to KBGMKN’s message, ADMIN informed KBGMKN how to remain
undetected by the FBI and also stated:


       the post on reddit saying all hitmen sites are scams, is from undercover cop [] the
       [WEBSITE-1] articles are not posted by us. we do not have time to post articles []
       anyway, if you don't like doing it online, you can always go in the gangs on your streets
       and hire a hitmen there.
       we don't force anyone using our services, we could not, and we do not want to[]
       You can even buy some cheap laptop just for this job, or declare that your laptop has
       been stolen, paste some duct tape on your laptop camera if you are afraid of someone
       hacking into your laptop, use some public wifi, and if ever caught you can say someone
       stole your laptop and used it to order the murder of someone you know, to frame you and
       to do you harm.


  21. Between March 6, 2016, and March 9, 2016, KBGMKN sent WEBSITE-1 just over
twelve (12) Bitcoin, the value of which was approximately $5,000.00 at the time, for a hitman to
kill VICTIM-1 and make it look like an accident. KBGMKN provided the home address of
VICTIM-1 and other information such as the time he left for work, vehicle information, and
locations at which VICTIM-1 could be located. After receiving Bitcoin from KBGMKN, the
ADMIN acknowledged receipt of the payment and told KBGMKN that a nearby hitman would
be assigned to the job.


  22. On or about March 6, 2016, KBGMKN informed ADMIN that the “order is sent.”


  23. On the same day, ADMIN informed KBGMKN that he/she “can travel out of the city on
[the murder date], because our hitman won’t leave any traces on stop, you want to be 100% that
everybody knows they can’t suspect you because you were in a different place at the time.. just in
case someone might suspect you.”


  24. KBGMKN responded on the same day: “The sooner the better….I won’t be around next
week. I know it’s short notice but I will be in the airport on Monday so that’s the perfect alibi….”


                                                11
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 13 of 22


ADMIN states that “monday would be too soon [] we usually need one week, to do prepaations
[sic].” In response, KBGMKN states:


       Yeah I knew it would be too shot of a notice. I am out of town all week this coming week.
       If it can't be done by the end of next week, the the following Monday should be fine. But if
       at all possible this coming week is best, but I understand if they need more time
       Thanks


 25. In April 2020, your affiant obtained a federal search warrant for the email account
klfelkins@yahoo.com (2:20-SW-0331-KJN). In reviewing the emails in this account, I found an
email sent by FELKINS to VICTIM-1 on or about March 9, 2016 in which she states that she
would be in San Francisco “next week.”


 26. ADMIN then informed KBGMKN that “I have assigned the hitman [] this will be done
either sunday or monday, 7 days from now.”


 27. After more back and forth messages about payment, ADMIN sent the following message
to KBGMKN on or about March 9, 2016:


        Ok, we are all set.
        The job will be done on monday morning; please let us know if he goes to work with any
        other person in the car, that you don't want hurt, you need to tell us.
        Our man will wait him at the address of work, and when seeing him will shot him as
        soon as he gets down from the car; but if he is not alone bullets can hurt the other
        person as well.
        Our person will shot several times in chest and head and run; if there is someone
        important with him that does not need to be hurt please let us know, so the shooter is
        careful to hit only him
        Take care


 28. A few days later, on or about March 12, 2016, KBGMKN asks ADMIN if it is “possible
to make it seem like it was a mugging gone wrong? Maybe they take his wallet? I understand if
that means it might not happen on Monday am, but may take an extra day or so to plan. If this
                                                12
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 14 of 22


isn’t possible I understand.” ADMIN responds that it would be possible to make it look like an
accident, but it would cost an additional $4,000. KBGMKN tells ADMIN to just proceed as
previously planned.


  29. On or about March 13, 2016, ADMIN tells KBGMKN that the hit will be done on
Wednesday (March 16, 2016). ADMIN advises KBGMKN to “make sure you are in a different
city and go out with several people, go shopping at mall or in public places where they have
video surveillance.”


  30. On or about March 16, 2016, KBGMKN asks ADMIN about the status of the hit.
ADMIN states that “the hitman is in position [] he was unable to do the shooting yesterday
because he didn’t saw the target.”


  31.   On or about March 17, 2016, KBGMKN asks ADMIN if it would help if she provides
VICTIM-1’s home address. She then provides the address of “2619 Alston Ave durham nc
27713.” Based on my review of Wells Fargo bank records associated with VICTIM-1’s account,
I know that this was VICTIM-1’s address during this time period.


  32. The following day, KBGMKN asks about the status of the hit. ADMIN continues to state
that the hit is on the verge of happening. The next day, on or about March 19, 2016, KBGMKN
states that “the target maybe leaving town with in the next couple days so it really needs to be
done tonight or tomorrow.”


  33. On or about March 20, 2016, ADMIN states that the hit will require a sniper because
VICTIM-1 has not been seen alone and the hitman “doesn’t want to leave witnesses behind.”
ADMIN states that a sniper would cost $9,000, which would be an additional $4,000 over what
KBGMKN already paid. KBGMKN states that she has “already borrow to the end of my limit”
and requests that the hitman just wait until VICTIM-1 leaves the house to “shoot him in his car.”
ADMIN responds that he “will instruct the hitman to do it as you suggested.”


  34. KBGMKN informed ADMIN later that day that “it appears [VICTIM-1] is leaving for
the airport late tomorrow night or early Tuesday morning.” The next day, KBGMKN asks


                                                13
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 15 of 22


about the status of the hit. ADMIN informs her that “nothing happened today” and recommends
that KBGMKN pay the additional money for a sniper. ADMIN also asks KBGMKN to explain
“the reason for the murder.” KBGMKN responds:


        I do stand to get money from this but that isn't the reason behind my motivation....
        This man mentally, physically, sexually and emotionally abused me. I ran, and then he
        took my children away from me. He now mentally abuses my children and threatens
        their physical well being. He is quite the snake and master manipulater.....
        I know I can get the 4000 in 4-5 weeks. And right now the children are visiting
        grandparents so they aren't at risk of witnessing or possibly being involved. They are
        safe and comfortable.
        My family and friends are not people to have a lot of money, and I have already
        borrowed from them all they can give trying to settle things with him legally with
        lawyers. The money I have already sent to you was the last I had to pay the lawyers for
        the next battle we are up against
        My bank accounts are bare from running, relocating, starting over and Lawyers. [] Not
        to mention I stand to get his retirement, our house and possibly a large life insurance
        payout.


 35. Divorce papers filed in North Carolina confirm that FELKINS and VICTIM-1 formally
received a divorce on January 29, 2016—just before KBGMKN began communicating with
ADMIN to have VICTIM-1 murdered. Specifically, your affiant has reviewed a Wake County,
North Carolina divorce filing (15-CVD-15540) from January 29, 2016 in which VICTIM-1 is the
Plaintiff and Kristy FELKINS is the Defendant. The divorce complaint provides that VICTIM-1
and FELKINS were married on or about June 19, 2004 in Butte County, California, and resided
together until their separation on or about November 8, 2014. The complaint also states that
VICTIM-1 and FELKINS have two children together, while FELKINS has a third child with a
different partner. At the time of the January 29, 2016 marriage dissolution, a claim of equitable
distribution (15-CVD-0768) was pending in Durham County, North Carolina.


 36. I also found in FELKINS’ Yahoo account an email message she sent to a second male
she met from a Craigslist personal advertisement. In this email, FELKINS describes how

                                                14
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 16 of 22


VICTIM-1 mentally abused her throughout their marriage and finally physically abused her near
the end of the relationship, at which time she knew she needed to leave the marriage. This
statement is similar to what KBGMKN stated to ADMIN in the message above.


 37. The email account also contained email messages between FELKINS and VICTIM-1 in
which they discuss their divorce proceedings.


 38. In response to KBGMKN’s explanation for why she wants VICTIM-1 murdered,
ADMIN states that they will agree to have a sniper do the job and KBGMKN can make full
payment at a later time when KBGMKN receives the insurance money. KBGMKN then states
the following:


        Ok, he Flys out of the rdu airport early Tuesday morning. He will be gone for almost 2
        weeks and when he gets back he will have my kids again. I really hope the current guy
        can get it done tomorrow I really wanted this to happen while the kids weren't with him.
        I can’t wait for this to be over. I will offer 2000$ bonus to the current hitman if he gets
        this done tomorrow.


  39. On the same day, on or about March 21, 2016, KBGMKN also states:


        If the current hitman can't get it done is there anyway to get a sniper in tonight to do it?
        He could get him when he leaves early tomorrow morning.
        I did a little research I believe he will be leaving his house around 4 am maybe a half hr
        earlier or later, to go to the airport. He will have his girlfriend with him so they
        probably will be in her white honda.


  40. In response, ADMIN states:


       I don't think the sniper hitman will be able to get ready and go there so fast; however if
       the current sniper won't be able to do it; he will follow them to the airport and will bribe
       someone to find out where he is going, eventually he will buy a last minute flight with the
       same plane to the same location to stay with him.

                                                 15
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 17 of 22


        He will leave his gun at the car tough, as no guns can pass through the airport gate


        He will fly towards the same location, and when landed he will steal a car, he is good at
       it. He will steal a truck or some solid jeep, and will run him over by car, making it look
       like an accident.


  41. KBGMKN then tells ADMIN: “I am pretty sure he is flying into San Francisco. [] He is
landing at 11 on the west coast [and] then plans to drive up the coast. I will send as much info
as I can get.” KBGMKN also states that “I live on the west coast but I am hours away from San
Francisco and have no ties down there. If it looked like an accident that would be better if done
in San Francisco.”


  42. I have reviewed travel records from Southwest Airlines for VICTIM-1. The records
revealed that on Tuesday, March 22, 2016, VICTIM-1 traveled from Raleigh-Durham
International Airport to San Francisco International Airport, as KBGMKN stated above.


  43. In addition, your affiant reviewed statements for shared Wells Fargo bank accounts and
debit cards owned by FELKINS and VICTIM-1 during this time period. The statements showed
that the debit card associated with VICTIM-1 ending in *6313 began conducting transactions in
the specified area KBGMKN said VICTIM-1 would be visiting, i.e. Northern California. Prior
to and after this visit to California, the debit card ending in *6313 was primarily used in
VICTIM-1’s home state of North Carolina.


  44. The following day, on or about March 22, 2016, KBGMKN tells ADMIN the following:


       I would still greatly appreciate it if this can be done tomorrow early morning if at all
       possible. All I know is he is landing on the west coast at 11. I am assuming he is flying in
       to San Francisco based on flight times, and the little bit I know about his plans. I don't
       know where he plans to rent a car, etc. I am afraid the hit man will not be able to find
       him and get this done, or that we will run into the same issue with too many other people
       being around. I feel like tomorrow early am on his way to the airport may be the best
       option 1) we have a decent idea of where he will be and when 2) it will be dark 3) limited

                                                 16
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 18 of 22


       people/ traffic around because it's so early. His girlfriend will be with him tomorrow but
       she will be with him for his while trip on the coast. FYI...I have no problems if she gets
       harmed, etc....
        I will still pay the extra 4000 if it is done tomorrow....which puts us in the make it look
       like an accident bracket, I don't care if it looks like an accident (though that would be
       great) I just need this done.
        If it can't be done tomorrow am then San Francisco is fine but I really need it done no
       later then this coming Friday.
       Thank you


  45. After more discussion about payment, KBGMKN states that “he lands 11 am san
Francisco, I believe southwest airlines.” She also states that “I will see if I can get any
information that may be of use.” ADMIN then claims that the hitman was unable to locate
VICTIM-1; KBGMKN states that “I believe he was headed to Fort bragg, I will try to find out.”
About an hour later, KBGMKN states that VICTIM-1 “is no longer in Fort bragg that’s all I
know.” The next day, on or about March 24, 2016, ADMIN asks for more information about
VICTIM-1’s location. In response, KBGMKN states:


       I am going to be able to get his location and hopefully an idea of his remaining travel
       plans tomorrow so try to keep an eye on messages. He's in the willits California area
       tonight, I don't know if he plans to continue north from there or head south towards
       Chico California


  46. Bank records for the above-described debit card ending in *6313 show purchases made
by VICTIM-1 in Willits, California on March 23, 2016.


  47. KBGMKN then states that “[VICTIM-1] is in chico CA. I will try to find out where he is
staying. He will be in that area through this weekend.” The following day, on or about March
25, 2016, KBGMKN states that VICTIM-1 is “staying at 111 handy ln. Cohasset ca. Which is a
rural town outside of chico. Handy ln is off limpach rd, which is off Cohasset hwy.”



                                                 17
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 19 of 22


 48.   The 111 Handy Ln. address referenced above is associated to both FELKINS and
VICTIM-1 dating back to 2007 according to public records found on Thomson Reuters CLEAR.


  49. ADMIN continues to claim that the hitman cannot locate VICTIM-1. KBGMKN
provides additional locations for VICTIM-1, including, on or about March 26, 2016, “at
Starbucks at 4 on Monday” in Chico, California. After more back and forth about VICTIM-1’s
location, KBGMKN begins to grow frustrated with ADMIN. She states on or about March 28,
2016, that “if you guys can’t do as promised then it’s time for me to stop wasting my time [sic]
get a refund and figure out another solution.”


  50. After more discussion, KBGMKN agrees to continue using ADMIN’s services. She
states on or about March 29, 2016, that VICTIM-1 “will be back in NC Sunday and back to a
regular work schedule monday.”


  51. On or about April 9, 2016, KBGMKN, before agreeing to provide additional funds to
ADMIN, requests that the hired hitman take a picture of a street sign in North Carolina to verify
that the hitman is actually conducting surveillance on VICTIM-1. KBGMKN requests that the
photo of the street sign also include the photographer’s finger on the right hand side of the
image. Eventually ADMIN sends the requested photo, but KBGMKN notes that “this is
obviously a Google Street view with a photo shopped finger added in.” For the next few days,
ADMIN continues to string along KBGMKN and fails to provide her with the requested photo.
The final message between ADMIN and KBGMKN was on or about April 19, 2016.


  52. In addition to reviewing the messages from WEBSITE-1, your affiant also obtained
information on the LBC account “kl85coins.” This account sent funds to the Bitcoin account of
KBGMKN on WEBSITE-1, which was subsequently used to pay for the murder of VICTIM-1.
The account name includes the letters “k” and “l”, which are the first and middle initials of
FELKINS. In addition, based on my review of California Department of Motor Vehicles records
for FELKINS, I know that she was born in March 1985. Thus, the “k” and “l” combined with
“85” correspond to FELKINS’ personal identifiers.




                                                 18
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 20 of 22


 53. The LBC account was created on or about February 26, 2016, which corresponds to the
time frame of the WEBSITE-1 discussions referenced above. The username listed on the
account is “Kristy L Felkins” and has an associated email of klfelkins@yahoo.com (the same
email account referenced above for which I obtained a search warrant).


 54. In addition, the user-provided phone number for the LBC account is (919) 799-8551. I
know that this was FELKINS’ phone number during the relevant time period based on my
review of FELKINS’ Yahoo email account, in which she references this phone number in
numerous emails. In addition, according to Thomson Reuters CLEAR, this number is associated
with FELKINS when she resided in Scotia, California.


 55. The LBC records also indicate that this phone number was verified by LBC using text
message verification. The phone number verification was done on the same day that the account
was registered with LBC. In addition, the LBC records show that the last IP address to access
the account was 23.126.183.142. This IP address is part of a block of IP addresses assigned to
AT&T Internet Services. Emails from FELKINS’ Yahoo account reveal that she was using
AT&T Internet Services during the relevant time period.


 56. While conducting a review of emails found in the klfelkins@yahoo.com search warrant
return, your affiant observed an email from on or about February 25, 2016 from Craigslist
confirming the posting of an advertisement created by FELKINS. Your affiant viewed the full
email header information for this email and observed that the IP address that created the
advertisement was the same as the last IP address that accessed the LBC account:
23.126.183.142.




                                                19
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 21 of 22


                                VI.     REQUEST FOR SEALING


 57.   Finally, your affiant respectfully requests that this Court issue an order sealing, until
further order of the Court, documents filed in this case, to include, the Application and Arrest
Warrant. Based upon my training and experience, your affiant has learned that online criminals
actively search for criminal affidavits and warrants via the Internet and disseminate them to
others actively seeking out information over the Web and other sources concerning law
enforcement activity in this arena. Accordingly, premature disclosure of the contents of this
Affidavit and related documents may have a significant and negative impact on the continuing
investigation and may severely jeopardize its effectiveness.




                                [CONTINUED ON NEXT PAGE]




                                                 20
         Case 2:20-cr-00175-TLN Document 1 Filed 09/14/20 Page 22 of 22


                                      VII.      CONCLUSION

  58. Based on the facts set forth in this Affidavit, I believe there is probable cause that Kristy
FELKINS committed a violation of 18 U.S.C. § 1958 (Use of Interstate Commerce Facilities in
the Commission of Murder-for-Hire). I therefore request that a warrant for her arrest be issued.


I swear, under the penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge, information, and belief.




  V
Aron Mann
Special Agent
Homeland Security Investigations



Approved as to form:

/s/Grant B. Rabenn
Grant B. Rabenn
Assistant United States Attorney


                                                          
Sworn and Subscribed to me telephonically on September ________, 2020




Honorable
H
Ho nora
   norable Carolyn K. Delaney
United States Magistrate Judge
Eastern District of California




                                                 21
